Citation Nr: 1631883	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-39 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for frostbite residuals of the left nipple.

6.  Entitlement to service connection for frostbite residuals of the right nipple.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 2005 to February 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2016, the RO granted service connection for frostbite residuals of the left and right great toes and service connection for irritable bowel syndrome.  This represents a complete grant of her appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  These issues are no longer before the Board.  

In June 2014, the Board denied the claims, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  

In April 2015, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR).

In October 2015, the Board remanded the Veteran's claim for further development consistent with the JMR.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  





FINDING OF FACT

The Veteran is not shown to have a disability manifested by a right shoulder disorder, a left knee disorder, a left ankle disorder, a right ankle disorder, frostbite residuals of the left nipple, or frostbite residuals of the right nipple.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The criteria for service connection for frostbite residuals of the left nipple have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  The criteria for service connection for frostbite residuals of the right nipple have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed her service connection claims for a right shoulder disorder, left knee disorder, left ankle disorder, right ankle disorder, frostbite residuals of the left nipple, and frostbite residuals of the right nipple in January 2009, which were denied by a March 2009 rating decision.  She asserted that she experienced shoulder, knee, and ankle injuries during her active service.  She also asserted that she experienced frostbite residuals of her bilateral nipples while stationed in Korea.

Regarding her right shoulder, the Veteran's STRs show that in July 2007, she was able to move her right shoulder.  In November 2007 and December 2007, she denied any arm symptoms.  In May 2008 and October 2008, she reported left shoulder symptoms, but did not mention any right shoulder symptoms.  On examination, she had some AC joint tenderness, but a chronic right shoulder diagnosis was not listed.  A right shoulder x-ray was ordered, but STRs contain no further documentation.  In November 2008, she reported back and left shoulder symptoms, but yet again did not report any right shoulder symptoms.  In December 2008, she had a normal examination of her upper extremities.  In sum, her STRs do not show a chronic right shoulder disability.

Regarding her left knee, bilateral ankles, and bilateral nipples, the Veteran's STRs show that in March 2007, April 2007, June 2007, September 2007, September 2007, October 2007, November 2007, and December 2007, she had a normal gait and stance on examinations.  Although a March 2007 bone scan showed some stress changes of the knees and ankles, a chronic diagnosis for the left knee or ankles was not listed.  Importantly, in November 2008, while she reported back and left shoulder symptoms, she did not report any left knee or bilateral ankle symptoms.  Furthermore, in December 2008, she had a normal examination of her lower extremities.  In sum, her STRs do not show a chronic left knee, bilateral ankle, or bilateral nipple disability.

Following the Veteran's separation from service, the claims file does not contain evidence of treatment for any right shoulder, left knee, left ankle, or bilateral nipple complaints, symptoms, or diagnosis.  While the record shows a right ankle injury in 2013, there is no evidence or diagnosis of a recurrent or chronic right ankle disorder.

In February 2009, the Veteran was afforded a VA examination for her right shoulder.  The examiner noted that the Veteran reported that she injured her left shoulder in service, but did the examiner did not note any right shoulder symptoms.  After interviewing the Veteran, reviewing claims file, and conducting a physical examination, the examiner diagnosed the Veteran with left, not right, shoulder tendonitis.

In December 2015, the Veteran was afforded a VA examination for her right shoulder, left knee, and bilateral ankles.  The Veteran reported having bilateral shoulder pain, right worse than left.  She reported that she injured her left knee around 2007 from physical training and continued to have daily pain.  She reported that she started having bilateral ankle pain during service from physical training and continued to have daily pain.  She reported that she was exposed to extreme cold while stationed in Korea and she has residual nipple numbness.  After interviewing the Veteran, reviewing claims file, and conducting a physical examination, the examiner found the evidence of record did not show a diagnosis of a right shoulder disorder, a left knee disorder, a bilateral ankle disorder, or a bilateral nipple disorder.  The examiner opined that the Veteran's right shoulder disorder, left knee disorder, bilateral ankle disorder, and bilateral nipple disorder were less likely than not incurred in or caused by her active service.  The examiner noted that although the Veteran experienced a right ankle injury in 2013, there were no further records documenting a recurrent or chronic bilateral ankle condition.

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported right shoulder disorder, left knee disorder, bilateral ankle disorder, and bilateral nipple disorder; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, here, no chronic disabilities related to her right shoulder, left knee, bilateral ankles, or bilateral nipples have been identified during the course of the Veteran's appeal.

Consideration has been given to the Veteran's allegation that her right shoulder disorder, left knee disorder, bilateral ankle disorder, and bilateral nipple disorder were due to her active service.  She is clearly competent to report symptoms of shoulder, knee, and ankle pain and nipple numbness.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe pain, she lacks the medical training or qualification either to diagnose a right shoulder, left knee, bilateral ankle, or bilateral nipple disability or to relate it to her active service.  Id. 
Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Service treatment records (STRs) and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but she declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

While the Board understands the Veteran's concerns, it is important for the Veteran to also understand that the medical records as a whole, including the service records, post-service treatment records, the examinations cited above, and some of her own prior statements to health care providers (citing other problems, but not some of the problems at issue) provide significant evidence against these claims that outweigh her concerns.  While she has the ability to cite problems that she is having, her ability to provide a medical diagnosis for her conditions and then provide a medical etiological opinion that these problems began in service many years ago is limited. 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for frostbite residuals of the left nipple is denied.

Service connection for frostbite residuals of the right nipple is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


